Citation Nr: 1114321	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 19, 1964 to August 6, 1964.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Boston, Massachusetts, VARO is the agency of original jurisdiction over the appeal.  This case was before the Board in January 2007 when it was remanded for additional development.

The Board observes that the characterization of the Veteran's service connection claim has changed during the pendency of this appeal.  Service connection for PTSD was denied in a July 2003 rating decision; however, given the Veteran's diagnosis of depressive disorder during the course of this appeal, the Board has recharacterized the issue presently on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In June 2010, the Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court vacated the June 2010 Board decision and remanded the case to the Board pursuant to a Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  The Veteran specifically waived any VCAA notice errors in a March 2011 statement submitted by her representative.

In a February 2011 Joint Motion for Remand, the parties agreed that the Board's June 2010 decision failed to provide adequate reasons and bases for its conclusion that a service connection for an acquired psychiatric disorder, to include PTSD, was not warranted.  The Joint Motion for Remand outlined, in particular, the Board's error in requiring credible evidence to support a stressor statement for psychiatric conditions other than PTSD; incomplete analysis of VA's duty to assist (specifically, in light of an authorization and consent form dated August 2003, in which the Veteran identified a 1972 hospitalization in the psychiatric unit of Springfield Hospital); and incomplete analysis of a lay statement from the Veteran's aunt dated July 2007.  In correspondence received in March 2011, the Veteran requested a video conference hearing through her attorney.  The attorney indicated his desire to be present at the Board in Washington, D.C. on the day of the hearing, while his client would provide testimony via video feed from the Boston, Massachusetts, VARO.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2002). Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person. Therefore, additional action is required in this case. Because the RO schedules video conference hearings, a remand of this matter to the RO is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated her for her psychiatric disability. Of particular interest are any 1972 psychiatric unit hospital reports from the Springfield Hospital, and VA treatment records from April 2003 to present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a video conference Board hearing with a Veterans Law Judge as soon as it may be feasible.  Because of the unusual request to have the Veteran's attorney present at the Board in Washington, D.C. on the day of the hearing to question his client via video feed from the Boston, Massachusetts, VA RO, the RO is requested to coordinate with the Board's hearing division prior to scheduling the date of the hearing.  Once the arrangements have been made, the RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.

3.  After completion of the above and any additional development deemed necessary, the service connection claim should be reviewed.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


